DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Remarks
Applicant notified examiner using voicemail exchange messages, that an office action is expected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Initially it should be noted that this application is a continuation of Application Number 15/856,574, filed August 18, 2006, now US Patent 10,565,081, having the same Assignee and inventor.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 6-9, 12-15, and 19 of U.S. Patent No. 10,565,081.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
For claim 1, U.S. 10,565,081 claim 1 anticipates respective claim 1 of instant application because it recites all the limitations of claim 1 of the instant application, as demonstrated by the following table:
Instant Application
U.S. 10,565,081
comments
1. A system for utilizing frictionless processing auto-adjudication of medical encounters, the system 



the report being communicated to a leadership team and

comprising statistics corresponding to backup failures addressed by a respective associate; 
including statistics corresponding to backup failures addressed by a respective associate
same

and backup failures identified per region or unit of a healthcare facility;

and wherein the report on the dashboard 
and wherein the report on the dashboard
same
comprises
presents in real time,

a list of failed backups 



waiting 



and a chart showing a percentage of pending, offline, in progress, and fixed backup failures for a current day.




For independent claims 10 and 17, for similar reasons as in the table above, the claims are anticipated by respective claims 8 and 14 of the patent.

For dependent claims 2-3, the claims recite limitations from patent claim 1, thus they are also anticipated by patent claim 1.

For dependent claims 4-9, the claims are anticipated by respective claims 2-4 and 6-7 of patent. Claim 9 repeats limitations of claim 8.

For dependent claims 11 and 14-15, the claims recite limitations from patent claim 8, thus they are also anticipated by patent claim 8.

For dependent claims 12-13 and 16, the claims are anticipated by respective claims 12-13 and 9 of patent. 

For dependent claim 18, the claim recites limitations from patent claim 14, thus it is also anticipated by patent claim 14.

For dependent claims 19-20, the claims are anticipated by respective claims 15 and 19 of patent. 

Allowable Subject Matter
Claims 1-20 would be allowable if DP rejection is overcome.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114